Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 5th, 2021 does not place the application in condition for allowance.
The 112(b) rejection of Claim 4 is withdrawn.
The rejections over Lee et al. are maintained.
The rejections over STN registry compounds “1814939-43-9” and “1813573-62-4” have been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-5, 9-10 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0299192 A1).

In view of Claim 1, Lee et al. discloses a compound represented by Chemical Formula 1 (Page 42 – Compound 1-f-11), wherein Ar1 and Ar2 are unsubstituted aryl groups, L1 is represented by Chemical Formula 4, S3 is moot when r is = 0, L2 is a direct bond and Ar3 is a substituted aryl group, provided that when Ar3 is a substituted aryl group that the aryl group itself of Ar3 is attached to L2 (See Annotated Lee et al. Compound 1-f-11, below).
Annotated Lee et al. Compound 1-f-11

    PNG
    media_image1.png
    670
    812
    media_image1.png
    Greyscale

In view of Claim 2, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that L2 is a direct bond (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 3, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar3 is a substituted phenyl group that is not substituted with a triazynl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 4, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar3 is a substituted phenyl group that is not substituted with a triazynl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 5, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar1 and Ar2 are the same as or different from each other and are each independently a substituted or unsubstituted C6 to C20 aryl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 9, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches an OLED comprising a first electrode, a second electrode provided to face the first electrode and one or more organic material layers provided between the first electrode and the second electrode, wherein the one or more organic material layers comprise the compound of claim 1 (Figure 2 & Paragraph 0013).

In view of Claim 10, Lee et al. is relied upon for the reasons given above in addressing Claim 9.  Lee et al. teaches one or more organic material layer comprise an electron transport layer wherein the electron transport layer can comprise the compound (Figure 2 & #8 - Paragraph 0010 & 0013).

In view of Claim 13, Lee et al. is relied upon for the reasons given above in addressing Claim 9.  Lee et al. teaches one or more organic material layer comprise an electron transport layer wherein the electron transport layer can comprise the compound (Figure 2 & #8 - Paragraph 0010 & 0013), and the one or more organic material layers further comprises a hole transporting layer and a light emitting layer (Paragraph 0013).



Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry Compound “1814939-42-8”.

In view of Claims 1-2 and 4-5, the STN registry discloses (See STN Registry Compound 1814939-42-8, below): where Ar1 and Ar2 are an unsubstituted C6-C20 aryl group, L1 is represented by Chemical Formula 2, where p=0, an Ar3 is a substituted fluorenyl group, L2 is a direct bond (See STN Registry Compound 1814939-42-8, below).
STN Registry Compound 1814939-42-8

    PNG
    media_image2.png
    319
    343
    media_image2.png
    Greyscale

In view of Claim 8, the STN registry discloses compound 1-40 (See STN Registry Compound 1814939-42-8, above).

Response to Arguments
Applicant argues that Lee et al. ‘192 does not disclose that when L1 is Chemical Formula 4, that when Ar3 is a substituted aryl group that the aryl group itself of Ar3 is attached to L2.  The Examiner respectfully points out to Applicant that Lee et al. ‘192 teaches Ar3 is a substituted aryl group, provided that when Ar3 is a substituted aryl group that the aryl group itself of Ar3 is attached to L2 (See Annotated Lee et al. Compound 1-f-11, below).  Accordingly, this argument is unpersuasive.
Annotated Lee et al. Compound 1-f-11

    PNG
    media_image1.png
    670
    812
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726